 



Exhibit 10.52

LOCK-UP AND VOTING AGREEMENT

     This Lock-Up and Voting Agreement (this “Agreement”) is made and entered
into as of May ______, 2002, by and among NII HOLDINGS, INC., a Delaware
corporation (the “Company”), and [CREDITOR NAME] (the “Creditor”), holder of
certain amounts of [THE COMPANY’S DEBT]. The Company and the Creditor are
collectively referred to herein as the “Parties” and individually as a “Party.”

RECITALS

     WHEREAS, the Company and the Creditor, together with other holders of [THE
COMPANY’S DEBT] (the “Other Creditors”), have engaged in good faith negotiations
with the objective of reaching an agreement with regard to (i) the restructuring
of [THE COMPANY’S DEBT] and (ii) the recapitalization of the Company;

     WHEREAS, the Company and the Creditor now desire to implement a financial
restructuring (the “Financial Restructuring”), and in order to implement the
Financial Restructuring, the Company intends, subject to the terms and
conditions of this Agreement, to prepare and file a disclosure statement and
plan of reorganization (the “Plan”) consistent with the terms set forth in this
Agreement and the term sheet attached hereto as Exhibit A (the “Term Sheet”)
implementing the terms of the Financial Restructuring in a case or cases (the
“Chapter 11 Proceedings”) filed under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and the Company
intends to use its reasonable best efforts to have such disclosure statement
approved and such Plan confirmed by the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), in each case as expeditiously as
possible under the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”);

     WHEREAS, the Creditor holds ______% of [THE COMPANY’S DEBT]; and

     WHEREAS, in order to expedite the implementation of the Financial
Restructuring, the Creditor is prepared, subject to the terms and conditions of
the Agreement, to vote its claims against and interests in (as such terms are
defined in the Bankruptcy Code) the Company to accept the Plan.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



     1.     Recitals. Each of the foregoing Recitals is incorporated hereby as
if fully set forth herein.

     2.     Definitions. All capitalized terms used, but not specifically
defined, in this Agreement shall have the respective meanings assigned to them
in the Indentures.

     3.     Voting in Favor of the Plan. So long as this Agreement remains in
effect and shall not have been terminated pursuant to Section 8 hereof, the
Creditor agrees timely (i) to perform its commitments and other obligations
under the Term Sheet, and (ii) to vote all of its claims against and interests
in the Company in favor of the Plan and not to revoke or withdraw such vote. It
is a condition of the agreements of the Creditor in this regard that (a) the
terms of the Plan and all related documents shall be consistent in all material
respects with and no less favorable to the Creditor than the terms set forth in
the Term Sheet and (b) the terms and conditions of the Plan, in all respects not
specifically addressed by the Term Sheet, are acceptable to the Creditor in its
sole and exclusive discretion. Each Party to this Agreement agrees not to elect
on its ballot to preserve rights, if any, that such Party may have that may be
affected by the releases provided for under the Plan.

     4.     Restrictions on Transfer. So long as this Agreement remains in
effect and shall not have been terminated pursuant to Section 8 hereof, the
Creditor hereby agrees not to (i) sell, transfer, assign, pledge, or otherwise
dispose of any of its claims or interests, in whole or in part, or any interest
therein, unless the transferee accepts such claims or interests subject to the
terms of this Agreement or (ii) grant any proxies, deposit any of its claims or
interests into a voting trust, or enter into a voting agreement with respect to
any of its claims or interests unless such arrangement provides for compliance
herewith.

     5.     Company Agreements. The Company hereby agrees to use its reasonable
best efforts to have the disclosure statement relating to the Plan approved by
the Bankruptcy Court, and thereafter to use its reasonable best efforts to
obtain an order of the Bankruptcy Court confirming the Plan, in each case as
expeditiously as possible under the Bankruptcy Code and the Bankruptcy Rules and
consistent with the terms and conditions set forth in the Term Sheet, provided
that nothing herein shall require the Company to breach its fiduciary duties as
a Chapter 11 debtor-in-possession, and any exercise of such fiduciary duties by
the Company shall not be deemed to constitute a breach of the terms of this
Agreement.

     6.     Support of the Plan. So long as this Agreement remains in effect and
shall not have been terminated pursuant to Section 8 hereof, no Party shall (a)
vote to reject the Plan, object to confirmation of the Plan or otherwise
commence any proceeding to oppose or alter the Plan or any other Restructuring
Documents (as defined below), to the extent such documents conform to the terms
hereof and as set forth in the Term Sheet, (b) vote for, consent to, support or
participate in the formulation of any other plan of reorganization or
liquidation proposed or filed or to be proposed or filed in any Chapter 11 or
Chapter 7 case commenced in respect of the Company, (c) directly or indirectly

2



--------------------------------------------------------------------------------



 



seek, solicit, support or encourage any other plan, sale, proposal or offer of
dissolution, winding up, liquidation, reorganization, merger or restructuring of
the Company or any of its subsidiaries that could reasonably be expected to
prevent, delay or impede the successful restructuring of the Company as
contemplated by the Plan or the Restructuring Documents, (d) object to the
disclosure statement or the solicitation of acceptances of the Plan, or (e) take
any other action that is inconsistent with, or that would delay confirmation of,
the Plan. Notwithstanding anything herein to the contrary, in the event that the
Creditor is appointed to and serves on a committee of creditors in the Company’s
Chapter 11 Proceedings, the terms of this Agreement shall not be construed so as
to limit the Creditor’s exercise, in its sole discretion, of its fiduciary
duties, if any, to any person or entity arising from its service on such
committee, and any such exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement.

     7.     Acknowledgment. This Agreement is not and shall not be deemed to be
a solicitation for consents to the Plan. The acceptance of the Creditor will not
be solicited until such Parties have received the disclosure statement and
related ballot, as approved by the Bankruptcy Court.

     8.     Termination of Agreement. The Creditor may terminate its obligations
hereunder and rescind any vote on the Plan (which vote shall be null and void
and have no further force and effect) and (except with respect to the conditions
listed in paragraphs (a), (f), (g) or (i) of this Section 8), by giving written
notice thereof to the Company at any time upon the occurrence of any of the
following events:

              (a) the Chapter 11 Proceeding is not commenced on or prior to
May 29, 2002;

              (b) the expiration of 120 days from the date the Company commences
the Chapter 11 Proceedings, unless extended by agreement of the Parties;

              (c) the Restructuring Documents are inconsistent with the Term
Sheet, unless consented to by the Creditor;

              (d) any breach of this Agreement by the Company;

              (e) the Chapter 11 Proceedings are dismissed or converted to a
case under Chapter 7 of the Bankruptcy Code;

              (f) [CERTAIN OTHER CREDITORS] shall not have entered into a
lock-up agreement on substantially the same terms set forth in this Agreement on
or before May 29, 2002, or shall otherwise have breached in any material respect
such lock-up agreement, including, but not limited to, any actions to (i) object
to confirmation of the Plan or otherwise commence any proceeding to oppose or
alter the Plan or any other Restructuring Documents, vote to reject the Plan or
any other plan of reorganization for the Company consistent with the Term Sheet,
(iii) vote for, consent to, support or participate in the formulation of any
other plan of reorganization or liquidation proposed

3



--------------------------------------------------------------------------------



 



or filed or to be proposed or filed in any Chapter 11 or Chapter 7 case
commenced in respect of the Company, or any other plan, sale, proposal or offer
of dissolution, winding up, liquidation, reorganization, merger or restructuring
of the Company or any of its subsidiaries that could reasonably be expected to
prevent, delay or impede the successful restructuring of the Company as
contemplated by the Term Sheet, or (iv) object to the disclosure statement or
the solicitation of acceptances of the Plan;

              (g) Intentionally Omitted;

              (h) the occurrence of any material adverse change with respect to
the Company, its assets, liabilities or operations, the Chapter 11 Proceedings
or the ability of the Company to confirm the Plan on a consensual basis; or

              (i) the confirmation of any plan of reorganization other than the
Plan in the Chapter 11 Proceedings.

     9.     Preparation of Restructuring Documents. Notwithstanding anything to
the contrary contained herein, the obligations of the Creditor hereunder shall
be subject to the preparation of definitive documents relating to the
transactions contemplated by the Term Sheet, including, without limitation, the
Plan and all agreements, instruments or other documents necessary or appropriate
to consummate the transactions contemplated by the Plan (collectively, the
“Restructuring Documents”), which documents shall be (i) no less favorable to
the Creditor than the Term Sheet and (ii) acceptable to the Creditor in its sole
discretion.

     10.     Good Faith Negotiation of Documents. Each Party hereby further
covenants and agrees to negotiate the Restructuring Documents in good faith and,
in any event, in all respects consistent with and no less favorable to the
Creditor than the Term Sheet.

     11.     Representations and Warranties of the Creditor. The Creditor
represents and warrants that the following statements are true, correct and
complete as of the date hereof:



  (a)      Corporate Power and Authority. It is duly organized, validly
existing, and in good standing under the laws of the state of its organization,
and has all requisite corporate, partnership or other power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.    
(b)      Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or other action on its part.     (c)      No
Conflicts. The execution, delivery and performance by it of this Agreement do
not and shall not (i) violate any provision of law, rule or regulation

4



--------------------------------------------------------------------------------



 





  applicable to it or its certificate of incorporation or bylaws or other
organizational documents or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party.    
(d)      Governmental Consents. The execution, delivery and performance by it of
this Agreement do not and shall not require any registration or filing with
consent of approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body, other than
the approval of the Bankruptcy Court, in the case of the Company.    
(e)      Binding Obligation. Subject to the provisions of Sections 1125 and 1126
of the Bankruptcy Code, this Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms.    
(f)      Owner of Claims and Interests. As of the date hereof, it is the
beneficial owner of, or holder of investment authority over, the claims against
and interests in the Company that it has agreed to vote in favor of the Plan,
and beneficially owns, or has investment authority over, no other claims against
or interests in the Company.

     12.     Representations and Warranties of the Company. The Company
represents and warrants that the following statements are true, correct and
complete as of the date hereof:



  (a)   Corporate Power and Authority. It is duly organized, validly existing,
and in good standing under the laws of the state of its organization, and has
all requisite corporate, partnership or other power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its respective obligations under, this Agreement.     (b)   Authorization. The
execution and delivery of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary corporate, partnership or
other action on its part.     (c)   No Conflicts. The execution, delivery and
performance by it of this Agreement do not and shall not (i) violate any
provision of law, rule or regulation applicable to it or its certificate of
incorporation or bylaws or other organizational documents or (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation to which it is a party.    
(d)   Governmental Consents. The execution, delivery and performance by it of
this Agreement do not and shall not require any registration or filing with
consent of approval of, or notice to, or other action to, with or by, any

5



--------------------------------------------------------------------------------



 





      federal, state or other governmental authority or regulatory body, other
than the approval of the Bankruptcy Court, in the case of the Company.     (e)  
Binding Obligation. Subject to the provisions of Sections 1125 and 1126 of the
Bankruptcy Code, this Agreement is the legally valid and binding obligation of
it, enforceable against it in accordance with its terms.

     13.     Further Acquisition of Claims. Subject to the provisions of the
Term Sheet, this Agreement shall in no way be construed to preclude the Creditor
from acquiring additional claims or interests. However, any such additional
claims or interests so acquired shall automatically be deemed to be subject to
the terms of this Agreement.

     14.     Amendments. This Agreement may not be modified, amended or
supplemented without the prior written consent of the Company and the Creditor.

     15.     Fees and Expenses. If any Party brings an action against any other
Party based upon a breach by such other Party of its obligations hereunder, the
prevailing party shall be entitled to all reasonable expenses incurred,
including reasonable attorneys’ fees in connection with such action.

     16.     Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York,
without regard to any conflicts of law provision which would require the
application of the law of any other jurisdiction. By its execution and delivery
of this Agreement, each of the Parties hereto hereby irrevocably and
unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, may be brought in the United States
District Court for the Southern District of New York. By execution and delivery
of this Agreement, each of the Parties hereto irrevocably accepts and submits
itself to the nonexclusive jurisdiction of each such court, generally and
unconditionally, with respect to any such action, suit or proceeding.
Notwithstanding the foregoing consent to New York jurisdiction, upon the
commencement of the Chapter 11 Proceedings, each of the Parties hereto hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement.

     17.     Specific Performance. It is understood and agreed by each of the
Parties hereto that money damages would not be a sufficient remedy for any
breach of this Agreement by any Party and each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief as a
remedy of any such breach.

     18.     Headings. The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

6



--------------------------------------------------------------------------------



 



     18.     Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors, assigns,
heirs, executors, administrators and representatives.

     19.     Prior Negotiations. This Agreement and the Term Sheet supersede all
prior negotiations with respect to the subject matter hereof.

     20.     Counterparts. This Agreement may be executed by facsimile
transmission in one or more counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same Agreement.

     21.     No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties hereto and no other
person or entity shall be a third-party beneficiary hereof.

     22.     Consideration. It is hereby acknowledged by the Parties hereto that
no consideration shall be due or paid to the Creditor for its agreement to vote
to accept the Plan in accordance with the terms and conditions of this Agreement
other than the Company’s agreement to use its reasonable best efforts to obtain
approval of the disclosure statement and reasonable best efforts to obtain
confirmation of the Plan in accordance with the terms and conditions of this
Agreement.

[Remainder of page intentionally blank; next page is signature page.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be
duly executed and delivered by their respective, duly authorized officers as of
the date first above written.

      COMPANY:   NII HOLDINGS, INC.   By:        

--------------------------------------------------------------------------------

    Name:     Title:   CREDITOR:   [CREDITOR NAME]   By:        

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------



 



Exhibit A

Term Sheet

 

Exhibit A-1